In re: Sun Oil Company and Marine Properties, Inc., applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of Pointe Coupee. 223 So.2d 14.
It is ordered that the writ of review issue ; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant be notified.
Writ granted, but limited to a consideration of assignment No. 5 relating to the issue of damages. Otherwise, the writ is denied' inasmuch as the judgment as to the remaining assignments is correct.